 



EXHIBIT 10.2
IndyMac Bancorp, Inc.
Amended Director Emeritus Plan
     THIS AMENDED DIRECTOR EMERITUS PLAN (“Plan”) has been adopted by the board
of directors (the “Board”) of IndyMac Bancorp, Inc. (the “Company”) effective as
of April 27, 2004 and supersedes in its entirety the Director Emeritus Plan
adopted by the Board effective as of April 30, 2003.
Recitals
     A. The Company desires to provide certain retirement benefits to members of
the Board and of the board of directors of the Company’s principal subsidiary,
IndyMac Bank, F.S.B. (the “Bank”) who are not, and who have not been, employees
of the Company or any of its subsidiaries and who are selected by the Board to
participate in this Plan.
     B. The Company previously maintained a Director’s Retirement Plan, adopted
by the Board effective as of July 1, 1995 (the “Prior Plan”), and certain
retired directors of the Company (the “Prior Plan Participants”) are currently
receiving benefits under the Prior Plan. The Prior Plan was previously
terminated by the Board, except with respect to the Prior Plan Participants, who
shall continue to be entitled to receive the benefits to which they are entitled
under the Prior Plan and any agreement with the Company related thereto.
Plan Provisions
     Section 1. Plan Participants.
     1.1 Eligibility. The persons eligible to participate in and receive
payments under this Plan (referred to in this Plan as “Participants”) shall be
those members of the Board or of the board of directors of the Bank who are
selected by the Board in its sole discretion and who as of their retirement from
service as a director of the Company or the Bank are not, and have not
previously been, an employee of the Company or any of its subsidiaries. Persons
who are selected by the Board for this purpose must, as a further condition to
becoming a Participant in this Plan, execute and deliver to the Company a
Participant Agreement in the form attached as Attachment 1 to this Plan.
     Section 2. Benefits.
     2.1 Amounts Payable. A Participant shall be entitled to receive an annual
benefit payment in the amount determined as provided below for the number of
calendar years following the Participant’s retirement from service as a director
that equals the Participant’s years of service as a director or until the
Participant’s earlier death. If the Participant has not received five such
annual payments as of the date of his or her death, the remaining payments up to
five such payments (including payments received by the

 



--------------------------------------------------------------------------------



 



Participant prior to his or her death) shall be made to the beneficiary
designated for that purpose by the Participant in the applicable Participant
Agreement or, if no such designation by the Participant is then in effect, then
to the person or persons determined in accordance with the will of the
Participant or, if applicable, the laws of intestate succession. As used in this
Plan, the term “year of service” means service as a director of the Company or
the Bank for a period of 12 consecutive calendar months. Absent a Change in
Control (see Section 2.3), the amount of the annual payment which a Participant
shall be entitled to receive shall be equal to the following percentage of the
average of the annual cash compensation, including annual retainer, meeting,
committee and committee chairman fees (“Annual Cash Compensation”), paid to the
Participant for his or her service as a director of the Company or of the Bank
during the last 36 months preceding the Participant’s retirement from such
service:

      Years of Service   Percentage Less than 7 years   0%       7 years   45%  
    > 7 years and < 10 Years   45% plus a pro rata amount of .69% for each month
above 7 years       10 years   70%       > 10 years and < 15 years   70% plus a
pro rata amount of .45% for each month above 10 years       15 years or more or
the attainment of 75 years of age and 10 years of service   95%

     As an example of the above calculation, a person who had eight years of
service as a director of the Company or of the Bank and whose average Annual
Cash Compensation for such service was $100,000, would, if selected by the Board
to become a Participant in this Plan upon his or her retirement from service as
a director, be entitled to receive eight annual cash payments in the amount of
$53,280 each ($100,000 x 53.28%). If that Participant dies before having
received five of such annual payments, the remaining payments up to a total of
five (including the payments actually received by the Participant) will be made
to the beneficiary designated by the Participant or, if no beneficiary
designation is then in effect, such payments will be made to the person or
persons specified in the Participant’s will or by the applicable laws relating
to intestate succession. If the Participant dies after having received five or
more of such annual payments, then no further amounts will be payable with
respect to the Participant under this Plan.
     2.2 Method and Time of Payment. The annual benefits payable to Participants
under this Plan shall be paid in a single annual cash payment to each
Participant on such date each year as shall be selected by the Committee
referred to in Section 3.1 of this Plan and communicated to the Participant in
connection with his or her retirement as a director. The

 



--------------------------------------------------------------------------------



 



first such payment shall be made as soon as reasonably practicable following the
Participant’s retirement from service as a director of the Company or the Bank.
The annual payment date selected by the Committee may be changed prospectively
by written notice to the Participant.
     2.3 Change in Control.
     (a) In the event of a Change in Control of the Company, each person who is
then a director of the Company or of the Bank shall become entitled, with no
requirement to sign the Participant Agreement, to receive payment of an amount
equal to (A) the number of years the director has served as a director of the
Company or of the Bank, multiplied by (B) the percentage of the average of the
Annual Cash Compensation that would be applicable with respect to the director
pursuant to Section 2.1 above if the director retired from service as a director
of the Company or the Bank and became a Participant under this Plan as of the
date that such Change in Control occurs, multiplied by the average Annual Cash
Compensation paid to the Participant for his or her service as a director of the
Company or of the Bank during the last 36 months preceding the Change in
Control. If such director has less than seven years of such service, then such
director shall be entitled to receive payment of an amount equal to (A) the
number of months the director has served as a director of the Company or of the
Bank, divided by 12, then multiplied by 45% of the average of the Annual Cash
Compensation paid to such director during the 36 months preceding that date (or
during his or her period of service as a director if less than 36 months). As an
example of the above calculation, a person with two years, four months of
service, upon a Change in Control, and average Annual Cash Compensation of
$100,000, would be entitled to receive a lump sum payment of $105,000 (45% of
$100,000, multiplied by 28/12). In addition, each Participant who is then
entitled to receive payments under this Plan shall become entitled upon a Change
in Control to payment of an amount equal to the aggregate of the remaining
payments which the Participant is then entitled to receive under this Plan. The
payments provided for in this paragraph upon a Change in Control shall be in
lieu of any other payments under this Plan.
     (b) The amounts payable pursuant to paragraph (a) above shall be paid in a
lump sum to each person entitled thereto at such time as shall be determined by
the persons who comprise the Board prior to the Change in Control.
     (c) As used in this Plan, the term “Change in Control” shall have the
meaning given to such term in the Company’s 2002 Incentive Plan, or any
successor plan selected by the Board for this purpose, as the same may be
amended from time to time.
     2.4 Tax Withholding. The Company shall have the right to withhold from the
amounts otherwise payable under this Plan all such amounts as the Company shall
in good faith determine are required to be withheld pursuant to applicable
federal, state and other tax laws. If Participant is not subject to withholding,
Participant shall be solely responsible for the payment of applicable federal,
state and other taxes.

 



--------------------------------------------------------------------------------



 



     Section 3. Administration; Amendment and Termination.
     3.1 Administration. This Plan shall be administered by the Nominating and
Governance Committee of the Board or such other committee as may be designed by
the Board (the “Committee”). The Committee shall have full authority to
interpret the provisions of this Plan and the determinations of the Committee
with respect thereto shall be final and binding. No director, officer, employee
or advisor to or agent of the Company shall be liable to any person for any
action taken or omitted to be taken, or for any recommendation or advice given,
in connection with the administration and interpretation of this Plan in good
faith. No member of the Board or the Committee shall vote upon, or take any role
in resolving, any question relating solely to his or her personal benefit under
this Plan.
     3.2 Amendment and Termination. The Company, acting through the Board, may
amend this Plan in any respect and may terminate this Plan at any time;
provided, however, that no such amendment or termination shall operate to reduce
or eliminate the payments that any Participant who is then eligible to receive
payments under this Plan would otherwise receive hereunder.
     Section 4. Miscellaneous.
     4.1 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of California without reference to the
conflict of laws provisions or principles thereof.
     4.2 Coordination with Other Benefits. The benefits provided to a
Participant under this Plan are intended to be in addition to any other benefits
available to the Participant under any other plan, program or agreement that the
Company or any of its subsidiaries may provide to such Participant.
     4.3 Captions. The captions used in this Plan are for convenience of
reference only and shall not control or affect the meaning or interpretation of
any of the provisions of this Plan.
     4.4 Benefits Not Assignable. None of the rights of a Participant under this
Plan may be sold, transferred, assigned, anticipated, pledged, mortgaged or
otherwise encumbered or conveyed in advance of actual receipt, except that the
same may be transferred by will or the laws of descent and distribution in the
event of the death of a Participant or the death of any such transferee from a
Participant. In addition to, and not in limitation of, the foregoing, no part of
the amounts payable under this Plan shall, prior to actual payment, be subject
to seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall the
same be transferable by operation of law in the event of a Participant’s or any
other person’s bankruptcy or insolvency.

 



--------------------------------------------------------------------------------



 



     4.5 General Creditor Obligations; Not Subject to ERISA. The obligations of
the Company to make payments to any Participant under this Plan shall be
unsecured and unfunded general creditor obligations of the Company. No
Participant shall under any circumstances be deemed to acquire any property
interest in any specific assets of the Company or any of its subsidiaries. This
Plan is not intended to and shall not be administered or governed in any respect
by the Employee Retirement Income Security Act of 1974, as amended.
     4.6 No Right to Continue as Director. Nothing contained in this Plan shall
be construed as conferring upon any person any right to continue as a director
of the Company or the Bank.
     4.7 Successors. This Plan shall be binding upon the Company and its
successors and assigns, including, without limitation, the surviving entity in
any merger or consolidation of this Company with any other entity and upon any
purchaser of all or substantially all of the assets of the Company.
     4.8 Severability. If any provision of this Plan shall be held by a court of
competent jurisdiction to be invalid or unenforceable for any reason, the
remaining provisions of this Plan shall nonetheless remain valid and enforceable
in accordance with their terms.
* * *

 



--------------------------------------------------------------------------------



 



Attachment 1
Participant Agreement
     THIS PARTICIPANT AGREEMENT (“Agreement”) is entered into between [name of
Participant] (“Participant”) and IndyMac Bancorp, Inc., a Delaware corporation
(the “Company”).
RECITALS
     Participant has been selected by the board of directors of the Company to
receive director retirement payments under the Amended Director Emeritus Plan
adopted effective as of April 27, 2004, by the board of directors of the Company
(the “Plan”). Entry into this Agreement is a condition of becoming a Participant
under and receiving payments under the Plan.
     THEREFORE, the parties hereto agree as follows:
     1. Plan Benefits. The benefits payable to the Participant under the Plan
shall consist of ___annual payments of $                     each, subject to
the provisions of the Plan and of this Agreement.
     2. Noncompetition Agreement. As a condition to Participant’s right to
receive payments under the Plan, Participant agrees that Participant will not
during the period that Participant is entitled to receive such payments
(including for this purpose the full calendar year in which Participant receives
the last of such payments), directly or indirectly, perform services for, serve
as a director, consultant or other advisor of, engage in any business with, or
have any equity interest (other than ownership of less than 5% of the
outstanding stock of a publicly traded corporation) in any business entity that
is substantially engaged in mortgage banking activities relating to single
family residential loans, consumer banking business or any other business in
which the Company is substantially engaged as of the date of the retirement of
Participant from the board of directors of the Company or of any of its
subsidiaries in any geographic market in which the Company is then so engaged.
If Participant engages in any business activity in competition with the Company
as described in the preceding sentence, the Company shall be relieved of any
further obligation to make payments to Participant under the Plan.
     3. Confidentiality Agreement. Except as required by order of a court or
administrative agency of competent jurisdiction, and except to the extent
authorized by the Company, Participant shall maintain in confidence all
non-public information concerning the Company, its subsidiaries and their
respective businesses which Participant has acquired or has become aware of in
connection with his service as a director of the Company or of any of its
subsidiaries or in connection with any consultations that Participant may have
with the Company during the period Participant is receiving any payments
pursuant to the Plan. Participant further agrees not to use any such non-public
information for any purpose other than the business of the Company. If any court
or administrative agency seeks to require Participant to disclose any of such
non-public information, Participant shall, at the Company’s sole expense, take
such reasonable steps as Participant may deem appropriate to avoid or defer such
disclosure until the Company has had an opportunity to respond to such court or
administrative agency. Without

 



--------------------------------------------------------------------------------



 



limiting the right of the Company to seek any other legal or equitable remedy to
which the Company may be entitled, in the event Participant breaches the
confidentiality agreements set forth herein the Company shall be relieved of any
further obligation to make payments to Participant under the Plan.
     4. Beneficiary Designation. The Participant hereby designates the person
whose name and address appears following the signature of the Participant below
to receive any payments that are payable under the Plan following the death of
the Participant. The Participant may change such designation by delivery of
written notice that such change to the Company, which notice shall only be
effective as provided in Section 5 below.
     5. Notices. Any notice required or permitted to be given under the Plan or
this Agreement shall be in writing and shall be deemed to have been given on the
date of delivery if delivered in person or by a commercial messenger service, or
on the fifth day after mailing by United States mail, registered or certified,
postage prepaid and properly addressed, as follows:

     
Participant: 
  Company:
 
  IndyMac Bancorp, Inc.
 
  888 East Walnut Street
 
  Pasadena, California 91101
 
  Attention: General Counsel

     6. Amendments. No amendment of this Agreement shall be effective unless
such amendment is set forth in a written document that is signed by both parties
hereto.
     7. Waiver. No waiver of any provision of this Agreement or of the rights
and obligations of the parties hereto pursuant to this Agreement or the Plan
shall be effective unless such waiver is set forth in a written document that is
signed by the party giving such waiver. Any such waiver shall be effective only
in the specific instance and for the specific purpose stated in such writing.
     8. Severability. If any term or provision of this Agreement shall be deemed
to be invalid or unenforceable for any reason, the remainder of this Agreement
shall nonetheless remain valid and enforceable in accordance with its terms.
     9. Captions. The captions used in this Agreement are included for
convenience of reference only and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.
     10. Entire Agreement. This Agreement, together with the Plan, sets forth
the complete and final agreement of the Company and Participant relating the
subject matter hereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                    , ___.

          Participant   IndyMac Bancorp, Inc.  
 
  by:    
 
       
[Name of Participant]
      [Name and title of signing officer]



Name, Address and Social Security
Number of Beneficiary:



     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

 